Memorandum: Respondent, while engaged in her official duties as a United States Government census enumerator, was injured by reason of a fall alleged to have been caused by a worn and defective carpet on the common stairway of the apartment house owned and managed by appellant. Respondent being neither a trespasser nor a bare licensee was, nevertheless, rightfully there, engaged in the business of the public. Under such circumstances appellant was under a duty to respondent to keep and maintain the stairway in a reasonably safe condition. (Meiers v. Koch Brewery, 229 N. Y. 10.) The case was properly submitted to the jury upon this theory. In our view the case does not involve the situation of an unusual hazard known to the owner, and his failure to give warning thereof, within the purview of Jenkins v. 313-321 W. 37th St. Corp. (284 N. Y. 397), Schwab v. Rubel Corp. (286 N. Y. 525) and other cases of similar import where the accident did not occur over a way prepared as a means of access to those entitled to enter. The proof presented questions of fact as to appellant’s negligence and respondent’s contributory negligence which were properly *712submitted to the jury, and its verdict was supported by the evidence. All concur. (Appeal from a judgment for plaintiff in a negligence action. The order denies a motion for a new trial.) Present — Taylor, P. J., MeCurn, Vaughan, Kimball and Wheeler, JJ.